DETAILED ACTION
Claim Rejections - 35 USC § 102

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou Changwen et al. (CN 105186135).
Regarding claims 1, 17 and 18, Zhou Changwen et al disclose (see fig. 3) an antenna arrangement (100) comprising: a printed circuit board, PCB (130) configured to carry a transceiver (note transceiver feed port, 140), wherein the PCB (130) is configured to be arranged within a conductive outer wall (120) thereby forming an antenna gap (170) between the conductive outer wall and the PCB.
Regarding claim 2, Zhou Changwen et al disclose (see fig. 3) a feed line (150) which is connected to a feed port (140) which is connected to a transceiver which is not explicitly shown in the figures.

Regarding claim 3, Zhou Changwen et al disclose (see fig. 3) a conductive sheet (160).  

Regarding claims 4 and 5, Zhou Changwen et al disclose (see fig. 3) a slot as defined by the area between the PCB and wall (120), the wall is therefore part of the slot, and said wall is made of metal (see the abstract “metal outer frame”.
Regarding claims 6-8, Zhou Changwen et al disclose (see fig. 1) a lid is formed by the glass cover (112) protecting the screen (114) as shown in figure 1. The lid is a dial plate of a watch.
Regarding claims 9 and 10, Zhou Changwen et al disclose (see fig. 1) a back cover (124) that is made of metal (i.e. a single piece of material with the side walls).

Regarding claim 11, Zhou Changwen et al disclose that the PCB includes a ground plane (note the description “printed circuit board (PCB) 130 itself is provided with metal ground layer”).

Regarding claims 15 and 16, Zhou Changwen et al disclose (see fig. 2) that the device is included in a smart watch (also see the title: SMART WATCH).

Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sayem, Zhao and Han et al disclose watch antenna circuits. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K YOUNG whose telephone number is (571)272-1816.  The examiner can normally be reached on 7am-5pm with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K YOUNG/Primary Examiner, Art Unit 2845